                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 UNITED STATES OF AMERICA,           )
                                     )               Case No. 1:18-cv-00102-LCB-JEP
         Plaintiff,                  )
                                     )
         v.                          )
                                     )
 MARK A. LOVELY,                     )
                                     )
         Defendant.                  )
 ____________________________________)

            UNITED STATES' MOTION FOR SUMMARY JUDGMENT

       The United States moves pursuant to Federal Rule of Civil Procedure 56 for

summary judgment against the defendant Mark A. Lovely: (1) for the federal income tax,

penalties and interest for the 2000, 2003 through 2006, 2010 through 2012 and 2014 tax

years in the amount of $94,317 as of September 17, 2018 plus interest and penalties that

have accrued after that date until paid in full; (2) for the civil penalties assessed against

him under 26 U.S.C. 6702(a) for frivolous tax submissions for the 1999, 2000, 2003

through 2006, 2010 through 2013, 2015 and 2016 tax years in the amount of $84,427 as

of September 17, 2018 plus interest that has accrued after that date until paid in full; and

(3) declaring that he is not entitled to a refund for any taxes paid in connection with the

1999 through 2017 tax years.

       In his counter-claim, Mr. Lovely asserts a frivolous claim for a tax refund. In

support of his claim, Mr. Lovely asserts common tax defier arguments that the Courts

have repeatedly rejected as frivolous. Furthermore, Mr. Lovely fails to state a claim for a




      Case 1:18-cv-00102-LCB-JEP Document 24 Filed 12/17/18 Page 1 of 3
tax refund because he fails to assert that he has complied with the requirements for a

claim for refund set forth in 26 U.S.C. §§ 6511 and 7422.

       There is no genuine dispute as to any material fact. Mr. Lovely is a tax defier and

filed frivolous tax returns for 12 of the 13 tax periods at issue. As a result, a delegate of

the Secretary of the Treasury assessed federal income taxes and civil penalties against

him based on income information reported by third-parties. Despite notice and demand

for payment of the assessments made against him, Mr. Lovely failed to pay his

outstanding federal income tax liabilities in full. Accordingly, the United States is entitled

to judgment as a matter of law in the amount of his unpaid taxes, civil penalties and

statutory additions.

       WHEREFORE, the United States requests that the Court enter summary judgment

in its favor and against the defendant Mark A. Lovely for the federal income tax and civil

penalties assessed against for the 1999, 2000, 2003 through 2006 and 2010 through 2016

tax years, and declare that he is not entitled to a refund for any taxes paid in connection

with the 1999 through 2017 tax years.

Date: December 17, 2018                     MATTHEW G.T. MARTIN
                                            United States Attorney

                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General

                                            /s/ Erin F. Darden
                                            ERIN F. DARDEN
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 227
                                            Washington, D.C. 20044
                                            202-307-6501 (v)

                                               2



      Case 1:18-cv-00102-LCB-JEP Document 24 Filed 12/17/18 Page 2 of 3
                                                202-514-6866 (f)
                                                Erin.Darden@usdoj.gov



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, I electronically filed the foregoing MOTION

FOR SUMMARY JUDGMENT with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to those registered to receive it. I also served a copy via first-class

mail to:

        Mark A. Lovely
        1235 Amylee Trail
        Kernersville, N.C. 27284


                                                /s/ Erin F. Darden
                                                ERIN F. DARDEN
                                                Trial Attorney
                                                United States Department of Justice, Tax Division




                                                   3



       Case 1:18-cv-00102-LCB-JEP Document 24 Filed 12/17/18 Page 3 of 3
